DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 28 February 2022 in which claims 6-9, 16-19, 21-30 are currently pending and claims 1-5, 10-15, 20 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 6, 16, newly added claimed limitations recite “the first time-frequency resource being not available represents that the base station indicates an unavailable time-frequency resource for the terminal and indicates the terminal to avoid use of the unavailable time-frequency resource”. However, page 10 lines 25-30 of the specification uses the terminology “not used” and further describes “The resource indication channel may be configured to indicate that the first time-frequency resource is not used, that is, the resource indication channel may further be configured to indicate a region where the resource is not used, as illustrated in FIG. 2I. For example, it may be applied to a scenario of interference coordination between cells and the like. Using or not using the resource may be distinguished by setting values of indicating bits in the resource indication channel”. Similarly, page 18 lines 12-13 discloses “the resource indication channel may be configured to indicate that the first time-frequency resource is not used”. It is unclear where the specification supports the newly added claimed limitation “the first time-frequency resource being not available represents that the base station indicates an unavailable time-frequency resource for the terminal and indicates the terminal to avoid use of the unavailable time-frequency resource”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 16, the claimed limitation first indicates that “the first time-frequency resource is not available” where “the base station indicates an unavailable time-frequency resource for the terminal and indicates the terminal to avoid use of the unavailable time-frequency resource”. However, in the following limitation, the terminal determines this same “first time-frequency resource […] for using the first time-frequency resource according to the resource indication channel”. It is unclear how the terminal can use a first time-frequency resource if the first time-frequency resource is unavailable and its use should be avoided.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 20 of U.S. Patent No. 10,681,685 B2 in view of Nory et al. (PG Pub US 2010/0232373 A1).
Regarding claim 6, claim 7 of U.S. Patent No. 10,681,685 teaches a resource indication method.
receiving, by a terminal, a resource indication channel sent by a base station, the resource indication channel indicating a first time-frequency resource and communication parameters for using the first time-frequency resource, the resource indication channel being carried by a second time-frequency resource and at least one first time-frequency resource corresponding to at least one resource indication channel forming a cell, the first time-frequency resource comprises resource units in a time range and frequency range as in the application corresponds to “receiving, by a terminal, … according to a preset frequency raster” (claim 7 of U.S. Patent No. 10,681,685 lines 2- 14); and
determining, by the terminal, the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel as in the application corresponds to “the first time-frequency resource and … a preset frequency raster” (claim 7 of U.S. Patent No. 10,681,685 lines 5-14).
However, U.S. Patent No. 10,681,685 does not explicitly disclose the resource indication channel is configured to indicate that the first time-frequency resource is not available, the first time-frequency resource being not available represents that the base 
Nevertheless, Nory discloses “The bit map information may indicate the presence and/or absence of a resource allocation for the carrier. In this embodiment, the anchor carrier bit in the component carrier indicator bit map is disabled i.e., indicating no resource allocation for the anchor carrier” [0040], “The bit map information may indicate the presence and/or absence of a resource allocation for a component carrier. The UE may interpret the bits in PDCCH-2 depending on the number of component carriers active in the component carrier indicator bit map i.e., number of component carriers for which resource allocation is present or signaled” [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to indicate that the first time-frequency resource is not available because “The bit map information may indicate the presence and/or absence of a resource allocation for the carrier” [0040].
Regarding claim 16, claim 20 of U.S. Patent No. 10,681,685 teaches a terminal.
a processor and a transceiver, wherein the transceiver is configured to receive a resource indication channel sent by a base station, the resource indication channel indicating a first time-frequency resource and communication parameters for using the first time-frequency resource, the resource indication channel occupying a second time- frequency resource and at least one first time-frequency resource corresponding to at least one resource indication channel forming a cell, the first time-frequency resource comprises resource units in a time range and frequency range as in the application 
the processor is configured to determine the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel received by the receiving module as in the application corresponds to “the first time-frequency resource sent … according to a preset frequency raster” (claim 20 of U.S. Patent No. 10,681,685 lines 4-13).
However, U.S. Patent No. 10,681,685 does not explicitly disclose the resource indication channel is configured to indicate that the first time-frequency resource is not available, the first time-frequency resource being not available represents that the base station indicates an unavailable time-frequency resource for the terminal and indicates the terminal to avoid use of the unavailable time-frequency resource.
Nevertheless, Nory discloses “The bit map information may indicate the presence and/or absence of a resource allocation for the carrier. In this embodiment, the anchor carrier bit in the component carrier indicator bit map is disabled i.e., indicating no resource allocation for the anchor carrier” [0040], “The bit map information may indicate the presence and/or absence of a resource allocation for a component carrier. The UE may interpret the bits in PDCCH-2 depending on the number of component carriers active in the component carrier indicator bit map i.e., number of component carriers for which resource allocation is present or signaled” [0039].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to indicate that the first time-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 16-19, 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (PG Pub US 2017/0094621 A1) in view of Lee et al. (PG Pub US 2008/0298319 A1) and Nory et al. (PG Pub US 2010/0232373 A1).
Regarding claims 6, 16, Xu discloses a method and a terminal, comprising: 
a processor and a transceiver ([0189]), wherein the transceiver is configured to receive a resource indication channel sent by a base station, the resource indication channel indicating a first time-frequency resource and communication parameters for using the first time-frequency resource, the resource indication channel being carried by a second time-frequency resource and at least one time-frequency resource corresponding to at least one resource indication channel forming a cell (“UE 115-a is 
the processor is configured to determine the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel received by the receiving module (‘The UE 115-a may 
However, Xu does not explicitly disclose the first time-frequency resource comprises resource units in a time range and a frequency range.
Nevertheless, Lee discloses “transmission in a dynamic manner means that different frequency ranges and time durations can be used” [0046], “the frequency range and particular time duration for each RB is specified to allow the terminal (UE) to properly read the appropriate RBs” [0048].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first time-frequency resource comprises resource units in a time range and a frequency range because “the particular frequency range and particular time duration for each SIB is specified to allow the terminal (UE) to properly read the appropriate SIBs” [0047].
In addition, Xu, Lee discloses everything claimed as applied above. However, Xu, Lee does not explicitly disclose the resource indication channel is configured to indicate that the first time-frequency resource is not available, the first time-frequency resource being not available represents that the base station indicates an unavailable time-frequency resource for the terminal and indicates the terminal to avoid use of the unavailable time-frequency resource.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to indicate that the first time-frequency resource is not available because “The bit map information may indicate the presence and/or absence of a resource allocation for the carrier” [0040].
Regarding claims 7, 17, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the communication parameters comprise a cell Identity (ID) (“The PSS may enable synchronization of slot timing and may indicate a physical layer identity value. The UE 115 may then receive an SSS. The SSS may enable radio frame synchronization, and may provide a cell identity value, which may be combined with the physical layer identity value to identify the cell” [0054]).
Regarding claims 8, 18, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the resource indication channel comprises a characteristic sequence, and the characteristic sequence is configured to indicate that the current channel is a resource indication channel (“a narrowband PSS (NB-PSS) and/or a narrowband SSS (NB-SSS) sequence design may be used for early indication 
Regarding claims 9, 19, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses before determining the first time-frequency resource and the communication parameters for using the first time-frequency resource according to the resource indication channel, demodulate the resource indication channel in a modulation manner preset by a system (“The transceiver 1125 may also include a modem to modulate the packets and provide the modulated packets to the antennas for transmission, and to demodulate packets received from the antennas” [0131], “base station 105 may insert periodic pilot symbols such as CRS to aid UEs 115 in channel estimation and coherent demodulation. CRS may include one of 504 different cell identities. They may be modulated using quadrature phase shift keying (QPSK) and power boosted (e.g., transmitted at 6 dB higher than the surrounding data elements) to make them resilient to noise and interference” [0059]).
Regarding claims 21, 26, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses a time-frequency range occupied by the second time-frequency resource is within a time-frequency range occupied by the first time-frequency resource (“an anchor synchronization channel may be provided at predefined 
Regarding claims 22, 27, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the communication parameters comprise at least one of the following: a multiple access technology used for the first time-frequency resource, a duplex manner used for the first time-frequency resource, a communication mode used for the first time-frequency resource, or basic physical parameters corresponding to the multiple access technology used for the first time-frequency resource (“The SSS may also enable detection of a duplexing mode and a cyclic prefix length” [0054]), “LTE systems may utilize OFDMA on the DL and single carrier frequency division multiple access (SC-FDMA) on the UL” [0057]).
Regarding claims 23, 28, Xu, Lee, Nory discloses everything claimed as applied above. In addition, Xu discloses the communication parameters comprise control channel information carried in the first time-frequency resource, and wherein the control channel information comprises at least one of the following: Broadcast Channel (BCH) information, Master Information Block (MIB) information, a Paging Channel (PCH), downlink common control channel information, downlink dedicated control channel information, self-contained mode information, uplink random access channel information, or uplink control channel information (“the UE 115 may receive a master 
Regarding claims 24, 29, Xu, Lee, Nory discloses everything claimed as applied above. However, Xu does not explicitly disclose the resource indication channel comprises information indicating that the resource indication channel is a last resource indication channel of the cell.
Nevertheless, Lee discloses “It should be noted that information in a particular SCCH (i.e., control information) need not refer to only its corresponding sub-frame that is located one subsequent sub-frame thereafter. In other words, the information in a particular SCCH may provide information (i.e. resource block location based on time and frequency characteristics) about a sub-frame to be read at two or more sub-frames later” [0059] (where the resource block location could be the last resource of the cell).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have information indicating that the resource indication channel is a last resource indication channel of the cell because “This may be necessary for various reasons, such as if the size of amount of data to be read is relatively large, when persistent scheduling is performed, or the like” [0059].
Regarding claims 25, 30, Xu, Lee, Nory discloses everything claimed as applied above. However, Xu does not explicitly disclose the resource indication channel 
Nevertheless, Lee discloses “It should be noted that information in a particular SCCH (i.e., control information) need not refer to only its corresponding sub-frame that is located one subsequent sub-frame thereafter. In other words, the information in a particular SCCH may provide information (i.e. resource block location based on time and frequency characteristics) about a sub-frame to be read at two or more sub-frames later” [0059].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have a time range and a frequency range indicating a next resource indication channel in the cell because “This may be necessary for various reasons, such as if the size of amount of data to be read is relatively large, when persistent scheduling is performed, or the like” [0059].
Response to Arguments
Applicant's arguments filed 28 February 2022 have been fully considered but they are not persuasive. 
Applicants have argued regarding claims 6, 16 that “Nory merely discloses using the bitmap to indicate whether the resource allocation presents or which resources are available, but does not anticipate or teach a specific indication when the resource is indicated to be unavailable” (page 8).
	In response to Applicants’ argument, the examiner respectfully disagrees. Nory discloses indicating the presence AND absence of a resource allocation. For instance, Nory discloses “The bit map information may indicate the presence and/or absence of a the anchor carrier bit in the component carrier indicator bit map is disabled i.e., indicating no resource allocation for the anchor carrier” [0040], “The bit map information may indicate the presence and/or absence of a resource allocation for a component carrier. The UE may interpret the bits in PDCCH-2 depending on the number of component carriers active in the component carrier indicator bit map i.e., number of component carriers for which resource allocation is present or signaled” [0039]. It can be seen that if a bit in the bit map is disabled, that resource allocation is not available (and subsequently not able to be used by the terminal). The bit map clearly indicates that a resource allocation is either available or unavailable. Therefore, a combination of Xu, Lee, Nory discloses the limitations of claims 6, 16.

Previous nonstatutory double patenting rejection over 7, 20 of U.S. Patent No. 10,681,685 B2 in view of Nory et al. (PG Pub US 2010/0232373 A1) is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664. The examiner can normally be reached Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        03/10/2022